[MHM, June 30, 2009] [Translation] SEMI-ANNUAL REPORT (During the Fifteenth Term) From: October 1, 2008 To: March 31, 2009 PUTNAM DIVERSIFIED INCOME TRUST Name of the document filed: Semi-annual Report To: Director of Kanto Local Finance Bureau Filing Date: June 30, 2009 Accounting Period: During the 15th term (from October 1, 2008 to March 31, 2009) Name of the Registrant Fund: PUTNAM DIVERSIFIED INCOME TRUST Name of the Registrant Issuer: PUTNAM DIVERSIFIED INCOME TRUST Name and Official Title Charles E. Porter of Representative: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto of Registrant Agent: Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection: Not applicable. I. STATUS OF INVESTMENT FUND (1) Diversification of Investment Portfolio (as of the end of April 30, 2009) Name of country Total Investment Ratio Types of Assets U.S. Dollars (%) Mortgage-Backed SecuritiesUnited States 641,670,456 43.32 United Kingdom 3,378,289 0.23 Ireland 568,180 0.04 Sub-total 645,616,925 43.58% U.S. Government and Agency Mortgage 28.38% Obligations United States 420,362,257 Corporate Bonds and 18.35 Notes United States 271,804,026 Russia 45,305,680 3.06 Canada 12,485,158 0.84 France 6,128,815 0.41 Mexico 5,981,553 0.40 United Kingdom 5,521,573 0.37 Brazil 4,271,944 0.29 Trinidad 1,653,053 0.11 Bermuda 1,188,000 0.08 Sweden 875,345 0.06 Denmark 869,903 0.06 Germany 837,147 0.06 Ireland 818,800 0.06 Jamaica 793,875 0.05 Netherlands 566,400 0.04 Singapore 364,800 0.02 Cayman Islands 810 0.00 Sub-total 359,466,882 24.27% - 2 - Asset-Backed Securities United States 143,721,702 9.70 Cayman Islands 1,088,499 0.07 United Kingdom 153,304 0.01 Sub-total 144,963,505 9.79% Foreign Government Bonds and Notes Japan 47,247,928 3.19 Argentina 15,459,051 1.04 Colombia 8,743,318 0.59 Indonesia 8,288,935 0.56 Turkey 6,646,002 0.45 Peru 5,939,333 0.40 Venezuela 5,396,161 0.36 Brazil 4,576,027 0.31 Ecuador 2,983,217 0.20 Russia 2,598,395 0.18 Ukraine 2,429,700 0.16 Canada 1,632,712 0.11 Israel 538,519 0.04 Mexico 270,563 0.02 Sub-total 112,749,861 7.61% Senior Loans United States 100,622,610 6.79 Bermuda 3,921,359 0.26 Singapore 2,675,013 0.18 Netherlands 910,372 0.06 Canada 827,572 0.06 Norway 493,350 0.03 Sub-total 109,450,276 7.39% Purchased Options United States 47,568,634 3.21% Convertible Bonds and Notes United States 1,936,750 0.13% Short-Term Investments United States 176,265,070 11.90% Cash, Deposit and Other Assets (After deduction of liabilities) -537,070,766 -36.26% Total (Net Asset Value) 1,481,309,394 100.00% - 3 - Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 2: Dollar amount is translated for convenience at the rate of $1.00¥97.78 (the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on 30th April, 2009). The same applies hereinafter. Note 3: In this document, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total column is not equal to the aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and otherwise rounding down when necessary. As a result, in this document, there are cases in which Japanese yen figures for the same information differ from each other. - 4 - (2) Results of Past Operations (a) Record of Changes in Net Assets Record of changes in net assets at the end of each month within one-year period until and at the end of April 2009 is as follows: Class C Shares Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2008 end of May 128,768 12,591 9.32 (9.37) 911.31 (916.20) June 125,620 12,283 8.98 (9.03) 878.06 (882.95) July 124,148 12,139 8.82 (8.87) 862.42 (867.31) August 121,626 11,893 8.66 (8.71) 846.77 (851.66) September 115,325 11,276 8.03 (8.08) 785.17 (790.06) October 98,172 9,599 6.94 (6.99) 678.59 (683.48) November 76,916 7,521 5.45 (5.50) 532.90 (537.79) December 81,347 7,954 5.75 (5.80) 562.24 (567.12) 2009 end of January 87,812 8,586 5.89 (5.94) 575.92 (580.81) February 92,384 9,033 5.82 (5.87) 569.08 (573.97) March 98,530 9,634 5.83 (5.88) 570.06 (574.95) April 118,975 11,633 6.30 (6.35) 616.01 (620.90) (Note) The amount of NAV per share with dividend is set forth in the parentheses. The amount of NAV per share with dividend as of the end of each month represents NAV per share as of the end of the relevant month with the amount of dividend paid during the relevant month. Class M Shares Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2008 end of May 638,868 62,469 9.30 (9.36) 909.35 (915.22) June 610,000 59,646 8.97 (9.03) 877.09 (882.95) July 585,677 57,267 8.81 (8.87) 861.44 (867.31) August 566,614 55,404 8.65 (8.71) 845.80 (851.66) September 514,664 50,324 8.02 (8.08) 784.20 (790.06) October 436,822 42,712 6.93 (6.99) 677.62 (683.48) November 340,163 33,261 5.45 (5.51) 532.90 (538.77) December 354,333 34,647 5.74 (5.80) 561.26 (567.12) 2009 end of January 360,595 35,259 5.88 (5.94) 574.95 (580.81) February 354,320 34,645 5.81 (5.87) 568.10 (573.97) March 352,889 34,505 5.83 (5.89) 570.06 (575.92) April 379,717 37,129 6.29 (6.35) 615.04 (620.90) (Note) The amount of NAV per share with dividend is set forth in the parentheses. The amount of NAV per share with dividend as of the end of each month represents - 5 - NAV per share as of the end of the relevant month with the amount of dividend paid during the relevant month. (b) Record of Distributions Paid Record of distributions paid from May 2008 to April 2009 are as follows: Class C Shares Dividend NAV on the ex-dividend date Month/Year Dollar Yen Dollar 2008 end of May 0.051 4.99 9.29 June 0.051 4.99 9.03 July 0.051 4.99 8.87 August 0.052 5.08 8.64 September 0.051 4.99 8.37 October 0.053 5.18 7.51 November 0.053 5.18 6.43 December 0.053 5.18 5.43 2009 end of January 0.054 5.28 5.88 February 0.053 5.18 5.90 March 0.054 5.28 5.64 April 0.053 5.18 5.91 Class M Shares Dividend NAV on the ex-dividend date Month/Year Dollar Yen Dollar 2008 end of May 0.055 5.38 9.26 June 0.055 5.38 9.00 July 0.055 5.38 8.85 August 0.055 5.38 8.62 September 0.055 5.38 8.36 October 0.056 5.48 7.50 November 0.056 5.48 6.42 December 0.056 5.48 5.43 2009 end of January 0.056 5.48 5.87 February 0.056 5.48 5.89 March 0.056 5.48 5.64 April 0.056 5.48 5.91 - 6 - (c) Record of Changes in Annual Return Class C Shares Annual Return 5/1/08-4/30/09 -26.17 % (Note) Annual Return (%) {[ [ Ending NAV * A] ] / Beginning NAV] 1}*100 A shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that Beginning NAV means net asset value per share on April 30, 2008 and Ending NAV means net asset value per share on April 30, 2009. Class M Shares Annual Return 5/1/08-4/30/09 -25.73 % (Note) Annual Return (%) {[ [ Ending NAV * A] ] / Beginning NAV] 1}*100 A shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that Beginning NAV means net asset value per share on April 30, 2008 and Ending NAV means net asset value per share on April 30, 2009. II. OUTLINE OF THE FINANCIAL STATUS OF THE FUND [Omitted, in Japanese version, unaudited semi-annual accounts of the Fund and Japanese translation thereof are incorporated here.] - 7 - III. RECORD OF SALES AND REPURCHASES Record of sales and repurchases during the following period and number of outstanding shares of the Fund as of the end of April 2009 are as follows: Class C Shares Number of Number of Shares Number of Shares Sold Repurchased Outstanding Shares From: May 1, 2008 10,594,413 5,337,213 18,883,835 To: April 30, 2009 (0) (623,970) (2,546,650) Class M Shares Number of Number of Shares Number of Shares Sold Repurchased Outstanding Shares From: May 1, 2008 573,612 9,532,446 60,325,509 To: April 30, 2009 (30,040) (8,517,950) (58,517,040) Note: The numbers of Shares sold, repurchased and outstanding in the parentheses "( )" represent those sold, repurchased and outstanding in Japan. - 8 - IV. OUTLINE OF THE MANAGEMENT COMPANY 1. Fund (1) Amount of Capital Stock Not applicable (as of the end of April, 2009). (2) Description of Business and Outline of Operation The Fund may carry out any administrative and managerial act, including the purchase, sale, subscription and exchange of any securities, and the exercise of all rights directly or indirectly pertaining to the Fund's assets. The Fund has retained Putnam Investment Management, LLC, the investment adviser, to render investment advisory services, State Street Bank and Trust Company, to hold the assets of the Fund in custody and Putnam Investor Services, Inc., to act as Investor Servicing Agent. Putnam Investment Management LLC has retained its affiliate, Putnam Investments Limited, to manage a separate portion of the assets of the Fund subject to its supervision. (3) Miscellaneous Regulatory matters and litigation In late 2003 and 2004, the Investment Management Company settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from the Investment Management Company to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against the Investment Management Company and, in a limited number of cases, some Putnam funds. The Investment Management Company believes that these lawsuits will have no material adverse effect on the funds or on the Investment Management Companys ability to provide investment management services. In addition, the Investment Management Company has agreed to bear any costs incurred by the Putnam funds as a result of these matters. 2. Putnam Investment Management, LLC. (Investment Management Company) (1) Amount of Capital Stock 1. Amount of members equity (as of the end of April, 2009): $42,675,442* 2. Amount of members equity: Year Members Equity End of 2004+ -$9,155,466 End of 2005 $73,231,356 - 9 - End of 2006 $70,594,104 End of 2007 $117,226,875 End of 2008 $66,637,620 *Unaudited +During 2004, Putnam Investment Management accrued $223,524,388 of regulatory settlements. This, along with net intercompany transactions with Putnam Investments, LLC and its affiliates resulted in the decrease. Net income for the year ended December 31, 2004 was $89,819,256. This was offset by $243,460,758 of net intercompany transactions, which are factored as a reduction of Members Equity. (2) Description of Business and Outline of Operation Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of the end of April, 2009, Investment Management Company managed, advised, and/or administered the following 100 funds and fund portfolios (having an aggregate net asset value of over $51.7 billion): (As of the end of April, 2009) Country where Principal Characteristic Number of Funds Net Asset Value Funds are (million dollars) established or managed Closed End Type Bond Fund 5 $2,188.08 Open End Type Balanced Fund 13 $12,998.13 U.S.A. Open End Type Bond Fund 34 $18,238.87 Open End Type Equity Fund 48* $18,305.70 Total *May include one or more funds whose portfolios become more conservative over time by increasing their bond allocations. (3) Miscellaneous Regulatory matters and litigation In late 2003 and 2004, the Investment Management Company settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from the Investment Management Company to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against the Investment Management Company and, in a - 10 - limited number of cases, some Putnam funds. The Investment Management Company believes that these lawsuits will have no material adverse effect on the funds or on the Investment Management Companys ability to provide investment management services. In addition, the Investment Management Company has agreed to bear any costs incurred by the Putnam funds as a result of these matters. V. OUTLINE OF THE FINANCIAL STATUS OF THE MANAGEMENT COMPANY [Omitted, in Japanese version, audited annual accounts of the Investment Management Company and Japanese translations thereof are incorporated here.]
